 

EXHIBIT B

 

EXCLUSIVE LICENSING AGREEMENT

 

                This EXCLUSIVE LICENSING AGREEMENT (“Agreement”), effective as
of September 1, 2008 (the “Effective Date”), is entered into by and among DANIEL
ZHABILOV as Trustee of The Zhabilov Trust, a California Trust executed at Los
Angeles, California on March 2, 2006 (“The Zhabilov Trust”) and IMMUNOTECH
LABORATORIES, INC., a California corporation (“Immunotech”), with its principal
offices located at ….

 

 

(Please refer to the pdf document “exhibit-b” included with this filing)

 

 